Citation Nr: 0816293	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-42 150	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability. 

2.  Entitlement to service connection for a disability 
manifested by headaches. 

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1985.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Columbia, South Carolina, (hereinafter RO).  The 
case was remanded by the Board for additional development in 
November 2005 and January 2007 and is now ready for appellate 
review. 

In September 2005, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   


FINDINGS OF FACT

1.  The entrance examination noted normal eyes; the veteran's 
vision was 20/40, bilaterally; and an ophthalmologic 
examination was noted as establishing that he was fit for 
enlistment.  The separation examination showed normal eyes; 
his vision was 20/50, bilaterally, and was deemed to be 
nondisqualifying. 

2.  Clear and unmistakable evidence demonstrates that an eye 
disability existed prior to service and was not aggravated by 
service, to include as a result of flash burns therein.   

3.  There is no competent evidence linking a current 
disability manifested by headaches or IBS to service.  
  



CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. 1111, 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2007); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 
82-90 (July 18, 1990).

2.  A disability manifested by headaches was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).    

3.  IBS was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in October 2003, November 2005 
and January 2007, the RO advised the claimant of the 
information necessary to substantiate the claims at issue.  
He was also informed of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told to provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the November 2005 and January 2007 letters were not 
sent until after the initial adjudication of the claims, they 
were followed by readjudication and the issuance of 
supplemental statements of the case in February 2006, August 
2007 and December 2007.   See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  The 
actions of the RO have served to provide the veteran with 
actual notice of the information needed to prevail in his 
claims, and the RO has not committed any notification error 
that has affected the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Therefore, the Board finds that there was no prejudicial 
error; notification errors did not affect the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes private and VA treatment records, and the veteran's 
own statements and evidence he presented.  The veteran has 
also been provided the VA examinations requested in the Board 
remands as described below.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.   Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  VA's General Counsel has held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service. The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was concluded 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid and should not be followed.  
See VAOPGCPREC 3-03; 69 Fed. Reg. 25178 (2004); see also 
Cotant v. Principi, 17 Vet. App. 116 (2003) (holding that the 
clear and unmistakable evidence standard in 38 C.F.R. 
§ 3.306(b) is "onerous" and requires an "undebatable" 
result).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flareups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, service 
connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease.  As discussed above, although congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation concerning service 
connection, VA's General Counsel, has held that service 
connection can be granted for congenital abnormalities which 
are aggravated by service.  Under VAOPGCPREC 82-90 a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A.  Bilateral Eye Disability

The June 1981 pre-entrance examination noted visual acuity of 
20/40, bilaterally, and noted that according to an 
ophthalmologic examination, the veteran was fit for 
enlistment.  The June 1981 ophthalmologic consultation 
apparently conducted in conjunction with the entrance 
examination noted that the veteran had poor visual acuity, 
measured at 20/50 in each eye, due to a possible keratoconus 
and maculopathy.  It was noted that both conditions had to be 
"ruled out" for the veteran to be acceptable for entry.  A 
July 1981 ophthalmologic examination report noted that the 
veteran had "no prior problem" and that there was a 
probable early keratoconus but that this condition could not 
be confirmed due to a dearth of other information.  Visual 
acuity at that time was measured at 20/30 and 20/40.  This 
report also noted that the veteran was "clear for entry."  
A notation on the June 1981 examination report shows that the 
veteran was reexamined at the time of induction in October 
1981, and he was fit for duty.  Thereafter, the service 
medical records include a March 1983 entry reflecting 
treatment for what were described as "mild" flash burns of 
the eyes.  No corneal abrasions were noted and the pupils 
were equal and reactive to light.  Vision in each eye was 
20/40, and patches were applied to both eyes.  The veteran 
complained about left eye irritation in March 1985, but no 
foreign bodies or abrasions were noted upon examination.  At 
the September 1985 separation examination, corrected acuity 
was to 20/50 in each eye.  The reports from this examination 
and a medical history compiled at that time noted "NCD" (no 
current disability) associated with the veteran's eyes.

After service, the evidence includes reports from several eye 
surgeries, to include a keratoplasty of the left eye in June 
1996 (these reports noted that in addition to keratoconus of 
the left eye, the veteran had a history of congenital 
ptosis); a lateral tarsorrhaphy of the left eye in July 1996; 
a release of a left eye tarsorrhaphy and placement of a 
silicone plug in the left lower eye lid in March 1997; and a 
repair of a blepharoptosis of the left upper eye lid in 
August 1997.  

The November 2005 remand directed that the veteran be 
afforded a VA examination to determine whether the veteran's 
eye disability was incurred in or aggravated by service.  The 
veteran was provided such an examination in December 2005, 
with the examiner noting that he had reviewed the claims 
file.  The impression was a congenital ptosis in the left eye 
that was "long-standing and minimally visually 
significant," and keratoconus of the left eye greater than 
the right.  The examiner noted that the veteran had undergone 
a corneal transplantation of the left eye "with a fair 
degree of success."  The veteran's vision was said to be 
moderately compromised in the left eye at 20/100.  The 
examiner stated that vision in the right eye has been steady 
at 20/40 over the last several years.  Corrected vision was 
listed as 20/30 in the right eye and 20/80 in the left eye.  
As for the requested opinion as to whether any current eye 
disability was incurred in or aggravated by service, the 
examiner noted that the clinical evidence of record showed 
that the veteran had keratoconus prior to service and that 
"he has just had a natural progression of his underlying 
keratoconus disease over his lifetime."  He summarized his 
opinion as follows: 

Again, my opinion perfectly concurs with 
that as expressed in the patient's C-file 
that was thoroughly reviewed in that the 
patient has keratoconus that was not 
changed or aggravated by his military 
service. 

The January 2007 remand requested that the veteran be 
afforded another VA examination to determine whether the 
veteran has an eye disability that was aggravated by service, 
and such an examination was afforded the veteran in July 
2007.  Again, the examiner noted that he had reviewed the 
claims file, including a "thorough" review of the military 
records, and he provided the same diagnosis and assessment as 
he did in December 2004; namely, that the veteran's 
keratoconus was a congenital problem, and that this condition 
"would have worsened with time, unrelated to his military 
service."  He also noted that there was no evidence from his 
examination of the veteran and review of the military records 
that the in-service flash burns (a superimposed injury) 
caused the veteran any additional problems with his 
keratoconus, and that the flash burns caused temporary acute 
and serious problems that were resolved.  See VAOPGCPREC 82-
90 (July 18, 1990).  The examiner repeated his conclusion 
that the veteran's impaired vision related to keratoconus was 
not worsened by his flash burns.  

Additional evidence includes a statement from an 
ophthalmologist affiliated with the University of South 
Carolina dated in October 2007 in which he stated that the 
etiology of keratoconus was not fully known and that while 
there could be "heritable influences," the condition was 
associated with several ocular diseases, especially 
allergies.  He stated that injuries to the eye can cause 
damage throughout the eye depending on the type of injury and 
that injuries such as flash burns can affect the cornea, 
including corneal integrity. 

Applying the pertinent legal criteria to the facts set forth 
above, the Board notes initially that the law specifically 
excepts from the presumption of soundness "defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment" to service.  
38 U.S.C.A. § 1111 (West 2002).  In the instant case, the 
June/October 1981 entrance examination and ophthalmologic 
consultation and July 1981 ophthalmologic examination noted 
less than normal visual acuity.  These reports also noted the 
possibility/probability of a keratoconus, the possibility of 
maculopathy and the presence of a left eye ptosis.  However, 
the veteran was ultimately found to be visually fit for 
service on examination in June 1981, and re-examination in 
October 1981.  As such, the analysis will proceed based on 
the assumption that the veteran was visually sound upon 
entrance to service.  

In order to rebut the presumption that an eye disability did 
not exist prior to service, there must be clear and 
unmistakable evidence both that an eye disability existed 
prior to service and that such a disability was not 
aggravated by service.  See VAOPGCPREC 3-03; Cotant, 17 Vet. 
App. at 116 (2003).  As to the first "prong" of this test, 
the VA medical opinions set forth above noted that the 
veteran's ptosis and keratoconus were congenital problems.  
As such, the Board finds that the evidence clearly and 
unmistakably demonstrates that the veteran had an eye 
disability that preexisted his entry into the military 
service, as a congenital disorder by its very nature must 
preexist service.  See VAOPGCPREC 82-90 (July 18, 1990).  
As to the second "prong" of the applicable test; namely, 
whether there is clear and unmistakable evidence that an eye 
disability was not aggravated by service, the Board has 
carefully considered the veteran's contentions that his eye 
disability was permanently aggravated by the rigors of 
service, to include as rest of the in-service flashburns.  
The Board recognizes this sincere belief by the veteran, and 
respects his right to offer his opinions in this regard, but 
it is of minimal probative value if it is not supported by 
objective evidence.  See Routen, Espiritu, supra.  In the 
instant case, the weight of the objective evidence 
contradicts, rather than supports, the veteran's assertions, 
as the December 2005 and July 2007 VA examinations resulted 
in definitive conclusions that the veteran's eye disability 
was not aggravated by service, to include the flashburns 
therein.  As such, the Board finds that there is clear and 
unmistakable evidence that an eye disability was not 
aggravated by service. 
In making the above determination, the Board has also 
considered the October 2007 private medical opinion.  To the 
extent that this opinion could even be viewed as "positive" 
evidence supporting the veteran's assertions, this opinion 
was general in nature, and did not specifically link a 
current eye disability of the veteran to service.  Moreover, 
unlike the December 2005 and July 2007 VA opinions, it did 
not follow an actual examination of the veteran.  The Board 
has the authority to favor one medical opinion over another.  
See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  As such, in light of the 
specificity of the December 2005 and July 2007 opinions, and 
the fact that the opinions followed an examination of the 
veteran, the Board finds that the December 2005 and July 2007 
VA opinions are more probative than the October 2007 medical 
opinion summarized above.  Therefore, the Board finds that 
the probative value of this positive evidence is outweighed 
by the negative evidence of record, and that the claim for 
service connection for a bilateral eye disability must be 
denied.  Gilbert, 1 Vet. App. at 49.

B.  Headaches/IBS 

A medical history compiled in conjunction with the entrance 
examination reflects a history of indigestion, but the 
examination conducted at that time did not reveal a digestive 
disorder.  The service medical records in pertinent part 
reflect complaints of severe stomach cramps and a notation of 
possible gastritis in February 1983 and an October 1984 
notation reflecting constipation.  A January 1984 service 
medical record reflects complaints of headaches from reading.  
The September 1985 separation examination did not reflect any 
evidence of headaches or a digestive disorder, and the 
veteran did not report having headaches or a digestive 
disorder on a report of medical history compiled at that 
time.  

The post service evidence includes reports from private 
clinical records dated in August 2000 in which the veteran 
described a three year history of headaches.  A CAT scan to 
determine the cause of the veteran's headaches in July 2000 
was negative.  Worsening headaches were described in August 
2001.  An undated private clinical record reflects a 
diagnosis of irritable bowel syndrome, and reports from an 
August 1990 colonoscopy noted preoperative diagnoses of 
diarrhea and "rule out" inflammatory bowel disease.   

VA examinations to determine whether the veteran had current 
disability due to headaches or irritable bowel syndrome as a 
result of service were provided in December 2005 and July 
2007.  The impression in December 2005 following a review of 
the claims file and examination of the veteran was 
"[h]eadaches by history only, without evidence of occurrence 
or treatment of same while in military service."  The 
impression also included the following statement:  "Given 
the vague, mild, and infrequent nature of [the veteran's] 
current complaints, reliably relieved by over-the-counter 
medication used infrequently, I see no justification for the 
current or past diagnosis of irritable bowel syndrome.  No 
gastrointestinal diagnosis at this time."  

Reports from the July 2007 VA examination include reference 
by the examiner to the history of indigestion noted on the 
entrance examination, with the veteran  describing the nature 
of his pre-service digestive problems being manifested as 
recurrent diarrhea alternating with constipation.  Following 
the examination of the veteran, the impression was 
"[r]ecurrent non migraine headaches with no significant 
history of same while in service and therefore considered 
less than 50% likely to be secondary to [the veteran's] 
military service."  The other impression was "[R]ecurrent 
diarrhea which is documented on his intake physical as 
occurring prior to service and with no indication that this 
was worse than significantly during service [sic].  It is 
therefore my opinion that this is less than 50% likely to be 
related to or secondary to his military service."  

Review of the remaining evidence reveals no competent 
evidence linking headaches or irritable bowel syndrome to 
service.  There is also no competent medical evidence or 
opinions that indicates that the indigestion ("diarrhea" as 
later explained by the veteran) noted on a medical history 
complied at service entrance was permanently aggravated by 
service, and the veteran himself, to include at the September 
2005 hearing before the undersigned, has not posited that he 
is entitled to service connection for irritable bowel 
syndrome based on a theory of in-service aggravation.  As for 
the veteran's assertions that he has headaches and irritable 
bowel syndrome as a result of service, again, the veteran is 
not deemed competent to present evidence as to diagnosis, 
medical etiology, or causation.  See Routen, Espiritu, supra.  
In short therefore, given the negative opinions following the 
December 2005 and July 2007 VA examinations and the lack of 
any competent medical evidence to support the veteran's 
assertions, the Board finds the probative weight of the 
negative evidence exceeds that of the positive with respect 
to the claims for service connection for headaches and 
irritable bowel syndrome.  Therefore, these claims must be 
denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a bilateral eye 
disability is denied.  

Entitlement to service connection for a disability manifested 
by headaches is denied. 

Entitlement to service connection for IBS is denied. 



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


